ON ORDER TO SHOW CAUSE

PER CURIAM.
Cary McCord has filed multiple post-conviction proceedings in this court attacking his conviction and habitual felony offender sentence in Sumter County circuit court case number 97-247-CF, on the charge of robbery with a firearm. In his current petition for writ of habeas corpus, *1290McCord improperly advances a collateral attack on his conviction- and sentence, which is procedurally barred. -McCord was ordered to show cause why he should not be denied further access to this court to further attack that conviction and sentence. See State v. Spencer, 751 So.2d 47 (Fla.1999). We have carefully reviewed McCord’s response to our order and find no merit thereto.
Accordingly, in order to preserve judicial resources, McCord is prohibited from filing any further pro se pleadings, motions or petitions in this court relating to Sumter County circuit court case number 97-247-CF. Any further proceedings filed in this court relating to McCord’s conviction and sentence in that case must be reviewed and signed by an attorney who is a duly licensed member of the Florida Bar. The Clerk of the Fifth District Court of Appeal is directed not to accept any further pro se pleadings from McCord in the above-styled case.
FUTURE PRO SE FILINGS PROHIBITED.
SHARP, PALMER and LAWSON, JJ, concur.